DOWNEY, Judge.
Harriet Y. Buckbee appeals her conviction of manslaughter with a firearm and sentence of seven years imprisonment.
Buckbee was charged with second degree murder with a firearm. It is undisputed that the victim died as a result of gunfire from her pistol during an argument. The trial court refused to instruct the jury that it could find Buckbee guilty of the lesser included offense of culpable negligence. Upon conviction of manslaughter with a firearm the trial court reclassified the crime to a first degree felony because of the use of a firearm in the commission thereof.
*1241Buckbee contends the trial court committed reversible error for failure to give her requested instruction on what she contends was the lesser included offense of culpable negligence and in reclassifying the crime to a first degree felony.
Appellant is wrong on the instruction point. State v. Simone, 431 So.2d 718 (Fla. 3d DCA 1983); Thomas v. State, 434 So.2d 12 (Fla. 1st DCA 1983); and wrong on the sentencing point. Miller v. State, 460 So.2d 373 (Fla.1984); State v. Smith, 462 So.2d 1102 (Fla.1985).
Accordingly, the judgment and sentence appealed from are affirmed.
AFFIRMED.
HERSEY and HURLEY, JJ„ concur.